Citation Nr: 0821461	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-14 061	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had service from January 1955 to March 1958 and 
from June 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, denied entitlement to service 
connection for PTSD.

The veteran attended a hearing before the undersigned at the 
RO in May 2008.  A transcript of the hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The RO sent the veteran letter in February 2003 acknowledging 
that he had filed a claim for benefits.  This letter provided 
notice regarding the evidence VA would obtain regarding his 
claims, such as VA treatment records and service records, 
however, the letter did not provide notice on the information 
and evidence required to substantiate the claim.

Additionally, because the February 2003 VCAA letter did not 
list the issue of entitlement to service connection for PTSD, 
it did not serve to provide VCAA notice regarding those 
issues.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Thus, the Board finds that remand is 
required so that the notice deficiency can be remedied prior 
to appellate review.

Further, the board notes that the veteran's claim for PTSD is 
based on in-service personal assault.  VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The veteran's reported stressor was a sexual assault that 
occurred in 1955 when he was reportedly kidnapped, held 
captive and raped by a fellow serviceman.  The provisions of 
38 C.F.R. § 3.304(f)(3) were included in the statement of the 
case, but the veteran has not otherwise received the required 
notice regarding this allegation of personal assault.  
Because the appeal is being remanded for other reasons, 
including the need for additional notice, there is an 
opportunity to provide specific notice required under 38 
C.F.R. § 3.304(f)(3).  

An examination is also needed to determine whether the 
veteran meets the criteria for a diagnosis of PTSD, and 
whether there is evidence of behavioral changes in response 
to the claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim.

Pursuant to 38 C.F.R. § 3.304(f)(3), this 
letter should also advise him that 
evidence from sources other than the 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the reported 
personal assault stressor, and allow him 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.

This letter should also provide notice on 
the information and evidence needed to 
establish disability ratings and 
effective dates, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  Afford the veteran an examination to 
determine whether he meets the criteria 
for a diagnosis of PTSD, and if so, 
whether there is evidence of behavioral 
changes in response to the claimed sexual 
assault.  The claims folder should be 
reviewed by the examiner.  A rationale 
should be provided for all opinions.

3.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



